


Exhibit 10.4
    
2014 Award
Performance Stock Units


TRIMAS CORPORATION
2011 OMNIBUS INCENTIVE COMPENSATION PLAN
PERFORMANCE STOCK UNIT AGREEMENT


TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2011
Omnibus Incentive Compensation Plan, as amended (“Plan”), grants to the
individual listed below (“Grantee”), the opportunity to earn Performance Stock
Units (“PSUs”) in the amount designated in this Performance Stock Unit Agreement
(“Agreement”), subject to the terms and conditions of the Plan and this
Agreement.
Unless otherwise defined in this Agreement or in Appendices A or B to this
Agreement, the terms used in this Agreement have the same meaning as defined in
the Plan; provided, however, that, as permitted by Section 10.1 of the Plan, the
PSUs granted under this Agreement consist solely of Restricted Stock Units (with
performance conditions) under the Plan. The term “Service Provider” as used in
this Agreement means an individual actively providing services to the
Corporation or a Subsidiary or Affiliate of the Corporation.
I.    NOTICE OF PSU AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
March 5, 2014
Grant Date:
March 5, 2014
Number of PSUs in Award:
[number of shares] (“Target”), subject to addition or subtraction as set forth
on Appendix A depending on achievement of performance goals
Performance Period:
Beginning on January 1, 2014, and continuing through December 31, 2016
Settlement Method:
Earned and vested PSUs will be settled by delivery of one share of Stock for
each PSU being settled



II.    AGREEMENT
A.    Grant of PSUs. The Corporation grants to Grantee (who, pursuant to this
Award is a Participant in the Plan) the number of PSUs set forth above, subject
to adjustment as provided otherwise in this Agreement (this “Award”). The PSUs
granted under this Agreement are payable only in shares of Stock.
Notwithstanding anything to the contrary anywhere else in this Agreement, the
PSUs in this Award are subject to the terms and provisions of the Plan, which
are incorporated by reference into this Agreement.
1.    Vesting. Except as otherwise designated in this Agreement, Grantee must be
a Service Provider on the Settlement Date (as such term is defined in Section
II.A.7 below) to be eligible to vest in, and earn, any PSUs, and any unvested
PSUs subject to this Award will be canceled and forfeited if Grantee




--------------------------------------------------------------------------------




terminates as a Service Provider prior to the Settlement Date. Any PSUs that
remain unearned after the “Determination Date” (as such term is defined in
Appendix A) will be cancelled and forfeited.
2.    Performance Goals to Earn PSUs. Grantee will only receive shares of Stock
related to, and to the extent that such shares are earned pursuant to, the
“Performance Goals” specified in Appendix A to this Agreement.
3.    Rights of Grantee. This Award does not entitle Grantee to any ownership
interest in any actual shares of Stock unless and until such shares of Stock are
issued to Grantee pursuant to the terms of the Plan. Since no property is
transferred until the shares of Stock are issued, Grantee acknowledges and
agrees that Grantee cannot and will not attempt to make an election under
Section 83(b) of the Code to include the fair market value of the PSUs in
Grantee’s gross income for the taxable year of the grant of this Award. Until
shares of Stock are issued to Grantee in settlement of earned and vested PSUs
under this Award, Grantee will have none of the rights of a stockholder of the
Corporation with respect to the shares of Stock issuable in settlement of the
PSUs, including the right to vote the shares of Stock, but Grantee will be
eligible to receive dividends declared with respect to such PSUs, which will be
paid to Grantee on the Settlement Date with respect to the number of shares of
Stock delivered to Grantee on the Settlement Date. Shares of Stock issuable in
settlement of PSUs will be delivered to Grantee on the Settlement Date in book
entry form or in such other manner as the Committee may determine.
4.    Adjustments. The Stock to which the PSUs covered by this Award relate will
be subject to adjustment as provided in Section 17 of the Plan.
5.    Termination of Services.
(a)     Any unvested PSUs subject to this Award will be forfeited if, prior to
the Settlement Date, Grantee voluntarily terminates as a Service Provider, or if
Grantee’s status as a Service Provider is terminated by the Corporation for any
reason (other than death, Disability, or Retirement).
(b)     Notwithstanding the foregoing, if Grantee ceases to be a Service
Provider during the performance period specified in the table above (the
“Performance Period”) as a result of Grantee’s Qualifying Termination, Grantee
shall receive a pro-rata portion of the number of PSUs, if any, that are earned
under Section II.A.2 due to the achievement of one or more performance measures
specified in Appendix A during the Performance Period. The pro-rata percentage
of the number of PSUs to be earned and settled under Section II.A.7 shall be
equal to (x) the amount determined under Section II.A.2 above at the end of the
Performance Period, multiplied by (y) a fraction (not greater than 1), the
numerator of which is the number of full calendar months Grantee was employed or
rendering services from the beginning of the Performance Period through the date
of Grantee’s termination, and the denominator of which is 36.
(c)    Notwithstanding the foregoing, if Grantee ceases to be a Service Provider
during the Performance Period as a result of Grantee’s Disability, the Grantee’s
PSUs shall become fully vested at the end of the Performance Period based on the
number of PSUs that would have been actually earned due to the achievement of
one or more performance measures specified in Appendix A, assuming Grantee had
continued to be a Service Provider through the end of the Performance Period.
(d)    Notwithstanding the foregoing, if Grantee ceases to be a Service Provider
during the Performance Period as a result of Grantee’s death, the Grantee’s PSUs
shall immediately become fully vested based on the Target number set forth in
“Number of PSUs in Award” in Section I.




--------------------------------------------------------------------------------




(e)     If Grantee ceases to be a Service Provider as a result of Grantee’s
Retirement, the Committee may, in its discretion, permit Grantee to receive a
pro-rata portion of the number of PSUs specified in Section I above, with the
pro-rata percentage of the number of PSUs to be vested to be determined in
accordance with subsection (b) of this Section II.A.5.
(f)     Any PSUs that are not earned and do not vest in accordance with this
Section II.A.5. shall terminate and be forfeited as of the date of Grantee’s
termination. Further, the Corporation retains the right to accelerate the
vesting (but not the time of payment) of all or a portion of the PSUs subject to
this Award, in which event a similar pro-ration determination as provided in
this Section II.A.5 will be applied.
6.     Change of Control. Notwithstanding anything set forth herein to the
contrary, if Grantee ceases to be a Service Provider due to Grantee’s Qualifying
Termination within two years after a “Change of Control” (as defined in Appendix
B), the number of PSUs subject to the Award that shall become vested and
non-forfeitable shall equal (x) the Target number set forth in “Number of PSUs
in Award” in Section I, less (y) the number of PSUs that had already become
vested as of the date of such termination, but in no event may negative
discretion be exercised with respect to the number of PSUs awarded. Any PSUs
that are not earned and do not vest in accordance with the foregoing sentence
shall terminate and be forfeited.
7.    Determination of PSUs Earned and Vested; Settlement. Subject to Section
II.A.6, upon the Committee’s certification of achievement of the Performance
Goals described in Appendix A, and Grantee’s satisfaction of the vesting
requirements in Section II.A.1 and Section II.A.5 above, as applicable, this
Award shall be settled by issuing to Grantee the number of shares of Stock
determined pursuant to Appendix A and Grantee’s name shall be entered as the
shareholder of record on the books of the Corporation with respect to such
shares. This settlement shall occur as soon as practicable following the end of
the Performance Period, but in no event later than the March 15th following such
Performance Period (the “Settlement Date”). Any unearned PSUs will be canceled
and forfeited. In all circumstances, the number of PSUs earned or vested will be
rounded down to the nearest whole PSU, unless otherwise determined by the
Committee.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the PSUs subject to this Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution. Notwithstanding the foregoing, with the consent of the
Committee in its sole discretion, Grantee may assign or transfer this Award and
its underlying PSUs to a trust or similar vehicle for estate planning purposes
(the “Permitted Assignee”), provided that any such assigned PSUs shall remain
subject to all terms and conditions of the Plan and this Agreement, and the
Permitted Assignee executes an agreement satisfactory to the Corporation
evidencing these obligations. The terms of this Award are binding on the
executors, administrators, heirs, successors and assigns of Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Stock to be delivered in respect of the PSUs as payment the amount
needed to satisfy any applicable minimum income and employment tax withholding
obligations, or Grantee agrees to tender sufficient funds to satisfy any
applicable income and employment tax withholding obligations in connection with
the vesting of the PSUs and the resulting delivery of shares of Stock under this
Award.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the




--------------------------------------------------------------------------------




alleged breach of this Agreement, will be settled exclusively and, consistent
with the procedures specified in this Section II.B.3., irrespective of its
magnitude, the amount in controversy, or the nature of the relief sought, in
accordance with the following:
(a)    Negotiation. Grantee and the Corporation will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Corporation do not reach a solution
within a period of 30 days from the date on which the dispute, claim,
disagreement, or controversy arises, then, upon written notice by Grantee to the
Corporation or the Corporation to Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Corporation’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Corporation. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly




--------------------------------------------------------------------------------




provided by federal statute, and the decision of the arbitrator is a complete
defense to any action or proceeding instituted in any tribunal or agency with
respect to any dispute, unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Sections 18.9 and 18.10 of the Plan pertaining to Code
Section 409A are explicitly incorporated into this Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Corporation or any
Subsidiary or Affiliate of the Corporation, which are hereby expressly reserved,
to discharge Grantee at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in a written employment
agreement between Grantee and the Corporation or any Subsidiary or Affiliate of
the Corporation.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
PSUs or any other payment or right to payment under this Agreement be included
as compensation or earnings for purposes of any other compensation, retirement,
or benefit plan offered to employees of, or other Service Providers to, the
Corporation or any Subsidiary or Affiliate of the Corporation unless otherwise
specifically provided for in such plan.
7.    Unfunded and Unsecured General Creditor. Grantee, as a holder of PSUs and
rights under this Agreement has no rights other than those of a general creditor
of the Corporation. The PSUs represent an unfunded and unsecured obligation of
the Corporation, subject to the terms and conditions of this Agreement and the
Plan.
8.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
9.    Clawback Policy. Any shares of Stock issued to Grantee in settlement of
the PSUs shall be subject to the Corporation’s recoupment policy, as in effect
from time to time.
(Signature Page Follows)




--------------------------------------------------------------------------------




This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
 
TRIMAS CORPORATION
Dated: March 5, 2014
By: ________________________________
Name: Joshua A. Sherbin
Title: Vice President, General Counsel, Chief Compliance Officer and Corporate
Secretary





GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS PERFORMANCE STOCK UNIT
AGREEMENT, NOR IN THE CORPORATION’S 2011 OMNIBUS INCENTIVE COMPENSATION PLAN, AS
AMENDED, WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON
GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE
CORPORATION OR ANY PARENT OR SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR
INTERFERES IN ANY WAY WITH GRANTEE’S RIGHT OR THE CORPORATION’S RIGHT TO
TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE AND WITH OR WITHOUT PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF THE
PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS OF
THE PLAN. GRANTEE ACCEPTS THIS PERFORMANCE STOCK UNIT AWARD SUBJECT TO ALL OF
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED
THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE
UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.


    




--------------------------------------------------------------------------------




APPENDIX A
TO
PERFORMANCE STOCK UNIT AGREEMENT


PERFORMANCE GOALS FOR PSU AWARD


The actual number of PSUs earned by Grantee will be determined by the Committee
by the March 5th following the end of the Performance Period (“Determination
Date”), using data as of, and including, December 31, 2016, under the rules
described below. Any PSUs not earned as of the Determination Date will be
canceled and forfeited.


1.    The actual number of shares of Stock delivered to Grantee in settlement of
the PSUs earned under this Agreement will be determined based on actual
performance results as described below, subject Section II.A.1 of the Agreement.


2.    The PSUs subject to this Award are earned based on the achievement of
specific performance measures over the Performance Period (i.e., January 1, 2014
through December 31, 2016) and determined on the Determination Date.


3.    The PSUs subject to this Award that will actually be earned will be based
on the achievement of the following performance measures:


(A)
a measure tied to an earnings per share compounded annual growth rate (“EPS
CAGR”); and

(B)
a measure tied to a three-year average return on invested capital (“ROIC”).



4.    The performance measures are weighted as follows:


(A)
EPS CAGR = 75%; and

(B)
ROIC = 25%.



5.    For purposes of the performance measures:


(A)
“EPS CAGR” means the cumulative average growth rate during the Performance
Period of the diluted earnings per share from continuing operations as reported
in the Corporation’s Income Statement within the applicable Form 10-Q and Form
10-K, plus or minus special items that may occur from time-to-time that the
Committee believes should adjust the as-reported results for measurement of
performance; and

(B)
“ROIC” means the average of each of the three years in the Performance Period of
the Corporation’s operating profit less income taxes paid in cash during the
Performance Period divided by the last five-quarter average of debt plus equity
plus non-controlling interest minus cash and cash equivalents on hand, all as
reported in the Corporation’s Balance Sheet, Income Statement and Cash Flow
Statement within the applicable Form 10-Q and Form 10-K, plus or minus special
items that may occur from time-to-time that the Committee believes should adjust
the as-reported results for measurement of performance.



6.    The portion of the PSUs subject to this Award that are tied to achievement
of EPS CAGR will be determined in accordance with the table below, with the
total value of such portion of this Award determined based on the level of EPS
CAGR that is achieved:






--------------------------------------------------------------------------------




EPS CAGR %
 
Award Payout
(Reflected as % of PSUs Subject to EPS CAGR)
4.0
 
30%
4.8
 
40%
5.6
 
50%
7.1
 
66.6%
8.6
 
83.4%
10.0
 
100%
11.5
 
125%
13.0
 
150%
14.5
 
175%
17.0
 
200%
20.0
 
250%

There will be pro rata allocations between the achievement of EPS CAGR
percentage levels, i.e., there will be interpolation between the specified EPS
CAGR percentage levels.
The table above provides that the achievement of EPS CAGR of 10.0% is the target
level, i.e., at that level, 100% of the PSUs subject to this Award that are
allocated to the EPS CAGR performance measurement will be earned.
7.    The portion of the PSUs subject to this Award that are tied to achievement
of ROIC will be determined in accordance with the table below, with the total
value of such portion of this Award determined based on the level of ROIC that
is achieved:
Target
(ROIC %)
 
Award Payout
(Reflected as % of PSUs Subject to ROIC)
12.3%
 
30%
12.5%
 
40%
12.7%
 
50%
13.2%
 
66.6%
13.8%
 
83.4%
14.5%
 
100%
14.9%
 
120%
15.3%
 
140%
16.1%
 
160%
16.9%
 
180%
17.9%
 
200%

There will be pro rata allocations between the achievement of ROIC percentage
levels, i.e., there will be interpolation between the specified ROIC percentage
levels.
The table above provides that the achievement of ROIC of 14.5% is the target
level, i.e., at that level, 100% of the PSUs subject to this Award that are
allocated to the ROIC performance measurement will be earned.




--------------------------------------------------------------------------------




APPENDIX B
TO
PERFORMANCE STOCK UNIT AGREEMENT


GLOSSARY


For purposes of this Agreement:


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


A “Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:


(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 35% or more of the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below;


(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving on the Board: individuals who, on the
date hereof, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended (the “Incumbent Board”); provided, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened election contest
(an “Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;


(iii)    there is consummated a merger, consolidation, wind-up, reorganization
or restructuring of the Corporation with or into any other entity, or a similar
event or series of such events, other than (A) any such event or series of
events which results in (1) the voting securities of the Corporation outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation or any subsidiary of the Corporation, at least 51% of
the combined voting power of the securities of the Corporation or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation and (2) the individuals who comprise the Board immediately prior
thereto constituting immediately thereafter at least a majority of the board of
directors of the Corporation, the entity surviving such merger or consolidation
or, if the Corporation or the entity surviving such merger is then a subsidiary,
the ultimate parent thereof, or (B) any such event or series of events effected
to implement a recapitalization of the Corporation (or similar transaction) in
which no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the




--------------------------------------------------------------------------------




Corporation or its Affiliates) representing 35% or more of the combined voting
power of the Corporation’s then outstanding securities; or


(iv)    the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or there is consummated an
agreement for the sale or disposition by the Corporation of all or substantially
all of the Corporation’s assets (it being conclusively presumed that any sale or
disposition is a sale or disposition by the Corporation of all or substantially
all of its assets if the consummation of the sale or disposition is contingent
upon approval by the Corporation’s stockholders unless the Board expressly
determines in writing that such approval is required solely by reason of any
relationship between the Corporation and any other Person or an Affiliate of the
Corporation and any other Person), other than a sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets to an entity
(A) at least 51% of the combined voting power of the voting securities of which
are owned by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such sale
or disposition and (B) the majority of whose board of directors immediately
following such sale or disposition consists of individuals who comprise the
Board immediately prior thereto.


Notwithstanding the foregoing, (A) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions and
(B) if required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, a “Change of Control” shall be deemed to have occurred only if
a “change in the ownership of the corporation,” a “change in effective control
of the corporation” or a “change in the ownership of a substantial portion of
the assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v)
of the Code shall also be deemed to have occurred under Section 409A of the
Code.


“Good Reason” means:


(i)
A material and permanent diminution in Grantee’s duties or responsibilities;

(ii)
A material reduction in the aggregate value of base salary and bonus opportunity
provided to Grantee by the Corporation; or

(iii)
A permanent reassignment of Grantee to another primary office more than 50 miles
from the current office location.

Grantee must notify the Corporation of Grantee’s intention to invoke termination
for Good Reason within 90 days after Grantee has knowledge of such event and
provide the Corporation 30 days’ opportunity for cure, or such event shall not
constitute Good Reason. Grantee may not invoke termination for Good Reason if
Cause exists at the time of such termination.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.




--------------------------------------------------------------------------------






“Qualifying Termination” means a termination of Grantee’s services with the
Corporation or a Subsidiary or an Affiliate of the Corporation for any reason
other than:


(i)    death;
(ii)    Disability;
(iii)    Cause; or
(iv)    a termination of Services by Grantee without Good Reason, (as defined
above).




